DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with RICHARD T. BLACK (Reg. number 40514) on 05/13/2022.
The application has been amended as follows: 

Claims 1, 2, 7, 11 have been amended as follows:
Claim 1 in line 3: after “comprising”, delete “an” and insert --- a constant ratio---.
Claim 1 in line 4: after “connected to the”, insert --- constant ratio---.
Claim 1 in line 5: after “motor drives the”, insert --- constant ratio---.
Claim 2 in line 1: after “wherein the”, insert --- constant ratio---.
Claim 7 in line 2: after “shaft of the”, insert --- constant ratio---.
Claim 11 in line 1: after “wherein the”, insert --- constant ratio---.


Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “a torque multiplier device having a rotatable output shaft connected to the load, the torque multiplier device [[emphasis added]] comprising a constant ratio epicyclic traction drive device; and an electric motor comprising a rotatable shaft that is connected to the constant ratio epicyclic traction drive device” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 20:
The prior art of record does not teach “A drive system for rotating a load including: a torque multiplier device having a rotatable output shaft connected to the load, the torque multiplier device comprising an epicyclic traction drive device , a motor controller that is configured to measure one or more of the following: the load speed and the electrical current draw, electrical voltage draw and torque of the electric motor and output signals representing the measured load speed, electrical current draw, electrical voltage draw and torque, the motor controller further configured to receive a feedback signal to adjust the speed and/or torque of the electric motor; [[emphasis added]] and a computer to process the signals representing the measured load speed, electrical current draw, electrical voltage draw and torque and generate the feedback signal for input into the motor controller.” as claimed in claim 20, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 13, 2022